 



Exhibit 10.1

     
(STARBUCKS LOGO) [v40092v4009200.gif]
  Starbucks Coffee Company
Po. Box 34110
Seattle, WA 98124-1110
206/318-1575
Howard Schultz
chairman

February 19, 2008
Mr. Arthur Rubinfeld
[Address]
[Address]
Dear Arthur:
I am pleased to offer you the position of president, global development
reporting to me at Starbucks Coffee Company. As a new partner, you have the
opportunity to help create a legacy through your valuable contributions and you
will soon be participating in various classes and immersion activities that will
provide you information about Starbucks history, coffee, and culture. I value
your passion for the organization and look forward to you joining the team on
February 25, 2008.
Here are the specifics of your offer:
You will be paid bi-weekly at a base salary that annualizes to $450,000.
Sign-on Bonus
You are guaranteed a one-time sign-on bonus of $200,000 less payroll taxes paid
in full 30 days after your start date. Please note, should you voluntarily leave
Starbucks during your first year of employment, you will be responsible for
reimbursing Starbucks for a pro-rata gross share (n/12 based on number of months
worked) of the one-time sign-on bonus you received. Your sign-on bonus is not
eligible pay for purposes of making contributions into Starbucks savings plans.
Annual Bonus
For the fiscal year 2008, your bonus will be guaranteed at a minimum target
payout of $292,500 (65% of base salary). This bonus will be paid to you no later
than December 31, 2008.
Beginning fiscal year 2009, you will be eligible to participate in the Executive
Management Bonus Plan. Your incentive target will be 65% of your eligible base
salary. Payout will be based on achievement of Company and individual
objectives. For more information about the EMBP, please talk with Chet Kuchinad,
executive vice president, Partner Resources. Starbucks reserves the right to
review, change, amend, or cancel incentive plans at any time.

 



--------------------------------------------------------------------------------



 



Arthur Rubinfeld
February 19, 2008
Page 2
Stock Options
You will be granted 145,000 stock options to purchase shares of Starbucks common
stock under the Key Employee Sub-Plan to the 2005 Long-Term Equity Incentive
Plan, subject to approval by the Compensation and Management Development
Committee of the Board of Directors or its designee. The exercise price of the
options will be the regular trading session closing price of a share of
Starbucks stock on the date of grant. The grant date of your options will be
after you assume your new position and otherwise effective in accordance with
the Company’s stock option grant policy. The options will be non-qualified and
will vest in equal installments over a period of four (4) years, beginning on
the first anniversary date of the grant, subject to your continued employment.
As a senior executive the company’s executive stock ownership guidelines will
apply to you. The guidelines require covered executives to achieve a minimum
investment in Starbucks stock within five years. A copy of the guidelines will
be provided to you as part of your immersion.
Insider Trading
As an executive access to sensitive business and financial information about the
Company, you will be prohibited from trading Starbucks securities (or, in some
circumstances, the securities of companies doing business with Starbucks) from
time to time in accordance with the Company’s Insider Trading Policy and
Blackout Procedures. A copy of the policy will be provided to you your first day
and you will be required to sign a certificate indicating that you have read and
understood the policy.
Management Deferred Compensation Plan
You may be eligible to participate in the Management Deferred Compensation Plan
(MDCP) if you are on our U.S. payroll and meet the eligibility criteria. The
MDCP provides eligible partners with the opportunity to save on a tax-deferred
basis. If you are eligible, you will receive general information and enrollment
materials at your home address as soon as administratively possible after your
start date on U.S. payroll. If you have questions about the MDCP, please contact
the Starbucks Savings Team at savings@starbucks.com. You may also obtain more
information about the MDCP on the Savings link at http://LifeAt.sbux.com.
COBRA
Should you elect COBRA (continuation of health coverage) from your previous
employer, Starbucks will reimburse you for your COBRA premiums less applicable
taxes until you become eligible for Starbucks benefits after the mandatory
waiting period. After your first day of employment at Starbucks, submit proof of
payment(s) to your Partner Resources contact for processing. The reimbursement
is classified as income by the federal

 



--------------------------------------------------------------------------------



 



Arthur Rubinfeld
February 19, 2008
Page 3
government and is subject to all applicable payroll taxes and deductions. You
must submit your request for reimbursement by September 30, 2008.
Executive Life Insurance
As an executive, you and your family have a greater exposure to financial loss
resulting from your death. Starbucks recognizes this exposure and has provided
for coverage greater than outlined in Your Special Blend. You will receive
partner life coverage equal to 3 times your annualized base pay, paid for by
Starbucks. You may purchase up to an additional 2 times your annualized base pay
(for a total of 5 times pay) to a maximum life insurance benefit of $2,000,000.
Coffee Hedging
As an officer of the Company, a member of the Coffee Management Group, or a
partner involved in coffee procurement and trading on behalf of the Company, you
are prohibited from trading in coffee commodity futures for your own account. If
you have further questions, please contact your Partner Resources generalist.
Executive Physical Exam
You are eligible to participate in Starbucks executive physical program.
Information about the program and our program provider will be emailed to you
(new participants are notified at the beginning of each calendar quarter). The
program provider will contact you shortly thereafter to establish an
appointment. If you have questions about this physical, please contact Kelley
Hardin at 206-318-7756.
Additional Information
Attached to this letter is Your Special Blend, an overview of Starbucks
benefits, savings and stock programs. If you have questions regarding these
programs or eligibility, please call Dave Hill at 206-318-7162. Please note that
although it is Starbucks intent to continue these plans, they may be amended or
terminated at any time without notice.
You will receive a Partner Information & New Hire Paperwork booklet that
includes an I-9 form and your new hire paperwork. To complete the I-9 form,
please bring appropriate identification as described on the enclosed Lists of
Acceptable Documents with you on your first day. Please remember that this offer
is contingent upon you providing proof of your eligibility to work in the United
States. This offer is also contingent on the satisfactory completion and review
of your background inquiry.
Additionally, on your first day, you will receive, and are required to sign an
Insider Trading, Confidentiality Policy and Procedures document, and a
Confidentiality and Invention Agreement as a condition of employment.

 



--------------------------------------------------------------------------------



 



Arthur Rubinfeld
February 19, 2008
Page 4
Your position also requires you sign a Non-Competition Agreement. Enclosed are
two copies. Please review and sign both copies of the Non-Competition Agreement,
this letter and the Acknowledgement form, and return one copy of each document
to Chet Kuchinad.
Your employment with Starbucks Corporation is ‘at will,’ meaning that either you
or your employer can end the employment relationship at any time, for any reason
not prohibited by law.
On behalf of the entire team, I am excited to welcome you as a partner and look
forward to working with you. If you have any questions, please call me at
206-318-4010.

     
Warm regards
     
/s/ Howard Schultz
 
Howard Schultz
   
chairman, president & chief executive officer
   

     
cc:
  partner file
 
  Stock Administration (S-HR3)
 
  Chet Kuchinad
 
   
Enc.
  Non-Competition Agreement

I accept employment with Starbucks Corporation, and its wholly owned
subsidiaries, according to the terms set forth above.

       
/s/ Arthur Rubinfeld
 
  3/22/08 
Arthur Rubinfeld
  Date

 